ORDER IMPOSING IDENTICAL RECIPROCAL DISCIPLINE
The Indiana Supreme Court Disciplinary Commission has petitioned this Court for imposition of identical reciprocal discipline on the respondent, Ralph Lee Weatherwax, pursuant to Ind. Admission and Discipline Rule 23, Section (28). This matter is now before this Court for final resolution.
Accordingly, we now find that the respondent, who was admitted to practice law in Indiana and in Missouri in 1976, was convicted of the felony of conspiracy to commit murder in the Circuit Court of Newton County, Missouri, on September 22, 1999. On the basis of that conviction, the Missouri Supreme Court in December 1996 disbarred him from the practice of law in that state. On March 8, 1999, this Court issued an order to show cause why identical reciprocal discipline should not issue in this state. The respondent did not respond.
We find further that neither the respondent nor the Disciplinary Commission has demonstrated any reason under Ad-mis.Disc.R. 23(28)(c), why identical reciprocal discipline should not be imposed in this state. Accordingly, pursuant to Ad-mis.Disc.R. 23(28), we find that identical reciprocal discipline should be imposed in this state.
IT IS, THEREFORE, ORDERED that the respondent, Ralph Lee Weatherwax, be disbarred, effective immediately. The Clerk is directed to strike his name from the Roll of Attorneys admitted to practice law in this state.
The clerk of this Court is directed to provide notice of this order in accordance with Admis.Disc.R. 23(3)(d) and to provide the Clerk of the United States Court of Appeals for the Seventh Circuit, the Clerk of each of the United States District Courts in this state, and the Clerk of each of the United States Bankruptcy Courts in this state with the last know address of the respondent as reflected in the records of the Clerk.
All Justices concur.